DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
During a telephone conversation with Yu-Te Chen on 04/09/2021 a provisional election was made without traverse to prosecute the invention of species 3, claims 1, 2, 4, 5, 7-13, and 15-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3, 6, and 14 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The Restriction is as follows:
This application contains claims directed to the following patentably distinct species: species 1 as depicted in Fig. 1, species 2 as depicted in Fig. 9, and species 3 as depicted in Fig. 11. The species are independent or distinct because they provide distinct arrangements, especially connections and arrangements of the headrails as non-limiting examples (as can be seen via the drawings and as explained as different embodiments in the disclosure). In 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  they at the least require different text searching for the different arrangements: such as ‘reciprocat$4 oscillat$4’ with “not” with (path groove track$4)’ vs. ‘reciprocat$4 oscillat$4’ with (along beside in within) with (path groove track$4)’ vs. ‘reciprocat$4 oscillat$4’ with (multipl$4 plural$4 many) near (path groove track$4)’ as well as combined searches with texts including wall arrangements extending different lengths, heights and with distinct walls or grooves therein as non-limiting examples. This would also require different class searches for tracks found in class 104 USPC and among CPC areas between F16B vs E06B vs Y10T, etc. These are merely non-limiting examples.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 4, 5, 7-13, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, line 7, the phrase “a driving module, which is provided in the headrail in a manner that the driving module is immovable relative to the headrail, wherein the driving module comprises a power unit” requires the negative limitation “immovable” such that the applicants window blind can’t function as required by the scope of the claim.  The power unit is part of the driving module and must move relative to the headrail in order to function.  For example, 511/512 must rotate relative to the headrail, therefore the driving module is not “provided in the headrail in a manner...immovable relative to the headrail”.  Note that “immovable” is a negative limitation meaning ‘not capable of moving’, and in this case the driving module is capable of moving and must do so in order to function.  Due to this negative limitation, it seems that the applicant may want to specifically claim what exact part or parts of the driving module is ‘immovable’ relative to the headrail in order to avoid a claimed scope that 
Claims 2, 4, 5, 7-13, 15-19 are at least rejected for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7-13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1,  in line 7, the phrase “a driving module, which is provided in the headrail in a manner that the driving module is immovable relative to the headrail, wherein the driving module comprises a power unit” is unclear... it is unclear how the driving module is “immovable relative to the headrail” as claimed since it “comprises” the power unit which must move relative to the headrail in order to 
Regarding claims 9 and 10, it is unclear what is meant by “the at least two front rollers in a way that the front cord extends in same directions without interfering with itself”.  What does, “in same directions” mean?  Would the same directions just be ‘a direction’?  Or does the applicant mean parallel directions?  Please clarify.
Regarding claim 10, is “same directions” additional ‘same directions’ or the ones previously introduced in claim 9? Please clarify.
Regarding claim 15, what is a “mainspring”?  Is this a main spring or something else? These are non-limiting examples.
Claims 2, 4, 5, 7-13, 15-19 are at least rejected for depending from a rejected claim.  Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8, 9-11, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US 20160356081).
Regarding claim 1, Sung teaches:
A window blind (as depicted in Fig. 1), comprising: a headrail (see 12 in fig. 1 and/or 9 in fig. 5), a covering structure (at 11 and/or 13 in fig. 1) provided below the headrail, wherein the covering structure comprises a plurality of slats, which are adapted to be [intended use] turned around a longitudinal direction thereof, and are adapted to be expanded downward or gathered upward relative to the headrail (as depicted in Fig. 1); a driving module (at 1 and 8 for example; see fig. 5), which is provided in the headrail (see in a manner that the driving module is immovable relative to the headrail (1 is inherently immovable relative to the headrail), wherein the driving module comprises a power unit (at 8 for example); a modulation assembly (as depicted in Fig. 6) comprising at least one adjustment member and at least one adjustment cord assembly which are correspondingly provided (as depicted in Fig.’s 1 and 6; mainly fig. 6), wherein the at least one adjustment member is provided in the headrail (see paragraph 0051); the at least one adjustment cord assembly is connected to (when interpreted with the broadest reasonable interpretation, a first element is "connected to" a second element by way of one or more elements in between) the corresponding one of the at least one adjustment member with an end thereof (as depicted in Fig.'s 6 and 1 for example), and has a segment suspended from the headrail to be passed through by the slats (as depicted in Fig. 1); the at least one adjustment member is adapted to be driven [intended use] to rotate, whereby to drive the corresponding at least one adjustment cord assembly to operate, turning the slats (it is capable of performing this intended use language as recited); a block and tackle system (as seen via 6 and 7 for example) provided in the headrail (see paragraph 0051), wherein the block and tackle system comprises a movable member (at 6) which is concurrently operable [intended use; ‘able to operate’] along with the driving module (it can perform this intended use language as recited), so that the movable member is adapted to be [intended use] driven by the power unit of the driving module to optionally reciprocate in a longitudinal direction of the headrail (it can perform this function as recited -  see paragraph 0038 for example); and a lifting cord assembly (at 5), which is connected to (when interpreted with the broadest reasonable interpretation, a first element is "connected to" a second element by way of one or more elements in between) the block and tackle system with an end thereof (as depicted in Fig. 5), and extends out of the headrail (as depicted in Fig. 1), wherein another end thereof is fixedly connected to a bottom side of the covering structure (as depicted in Fig. 1); when the movable member reciprocates along the longitudinal direction of the headrail, the lifting cord assembly is driven to expand or gather the slats of the covering structure (it is capable of performing this function).  
Regarding claim 2, 
The window blind of claim 1, wherein the movable member is adapted to [intended use] operably reciprocate in the headrail along a moving path (it can perform this function), and the modulation assembly is not on the moving path or an extension direction thereof (only one of the ‘or’ clause need be met, and the modulation assembly is not on the moving path as seen in fig. 5 for example).  
Regarding claim 4, 
The window blind of claim 1, wherein the headrail comprises a first groove and a second groove (as seen at 9 in fig. 5 there are multiple grooves ; the first groove and the second groove are adjacent to [near or next to, one on top of the other in this case] each other, and both extend in the longitudinal direction of the headrail (as seen in fig. 5); the movable member is provided in the first groove (such as the upper groove as readily seen in fig. 5 for example - also note paragraph 0039 which discusses “A sliding groove (not shown) configured to allow the movable part 6 to slide leftward and rightward is provided in the guide rail 9”), and is adapted to [intended use] reciprocate along the first groove on a moving path (see para. 0039); at least one of the modulation assembly and the driving module is provided in the second groove (as inherently understood via fig. 5 for example, not that the modulation assembly must at least be in the lower groove).  
Regarding claim 5, 
The window blind of claim 4, wherein the first groove has a first bottom surface (such as one of the ridges in the middle height dimension of 9 in fig. 5, note too that the groove for 6 would inherently have a bottom surface which is extremely broad - for example, even a vertical wall has an upper and lower surface since the upper surface can be the upper half of the vertical wall and the bottom surface can be the surface at the lower portion of the vertical for example), and the second groove has a second bottom surface (the flat ; the first bottom surface and the second bottom surface are at different heights (as understood via para. 0039 and fig. 5).  
Regarding claim 8, 
The window blind of claim 1, wherein the lifting cord assembly comprises a front cord and a rear cord (the applicant refers to “pull cords” which requires at least two cords, one of which can be called a front cord and the other a rear cord, note that the terms ‘front’ and ‘rear’ are not yet narrowly defined by the claims, for example... the front cord could merely be the cord that works with a front cord and need not actually be a cord that is located in a front half of the device... also note that no front or rear has been defined by the claims yet so many orientations can be considered the front or rear as claimed here and when interpreted with the broadest reasonable interpretation); the front cord passes by [‘by’ meaning ‘near or in the vicinity of’] a front side of the covering structure, while the rear cord passes by [‘by’ meaning ‘near or in the vicinity of’] a rear side of the covering structure (note that every part of the window blind is ‘near or in the vicinity of’ the front or rear part of the blind... the claims do not require the cords to pass through or inside the front half or rear half of the blind such that this can be interpreted with the broadest reasonable interpretation as taught by Sung as claimed) ; the movable member comprises a first cord-winding portion and a second cord-winding portion, wherein the front cord winds by [‘by’ meaning ‘near or in the vicinity of’] the first cord-winding portion, while the rear cord winds by the second cord-winding portion (note . 
Regarding claim 9, as best understood -  
The window blind of claim 8, wherein the first cord-winding portion comprises at least two front rollers (as described in paragraph 0042, more specifically at the end) which have different diameters (they are inherently different diameters because one is of a first roller and the other is of a second roller... if the applicant intends to require the diameters to be different in size or length, then the claim should be amended to clarify this - as of now diameter 1 would inherently be different from diameter 2 even if they are the same length or size since they are of different rollers); the front cord winds by [‘near or in the vicinity of’] the at least two front rollers in a way that the front cord extends in same directions without interfering with itself (as understood via fig. 5).
Regarding claim 10, see rejection to claim 9 for detail and explanation for claim 10, but applied to the second portion.  This is also as best understood considering 112 issues.
The window blind of claim 9, wherein the second cord-winding portion comprises at least two rear rollers which have different diameters; the rear cord winds by the at least two rear rollers in a way that the rear cord extends in same directions without interfering with itself.  As similarly explained for claim 9 above, see claim 9.  

The window blind of claim 1, wherein the block and tackle system comprises a fixed member (such as at 7 for example) corresponding to the movable member; the fixed member is immovable relative to the headrail (as seen in fig.’s 1 and 5 for example); the lifting cord assembly is fixedly connected to (when interpreted with the broadest reasonable interpretation, a first element is "connected to" a second element by way of one or more elements in between) one of the fixed member and the movable member with an end thereof, and passes by the other one or both of the fixed member and the movable member (as seen in fig. 5 for example).  
Regarding claim 19, 
The window blind of claim 1, wherein the at least one adjustment member includes at least two adjustment members (two 3’s as seen in fig. 5), and the driving module is provided between any two of the at least two adjustment members (as seen in fig. 5, the right side of the driving module 8 is in the position as claimed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13, and 15-18 are rejected under 35 U.S.C. 103 as obvious over Sung et al. (US 20160356081), in further view of Chen et al. (US 20170067287).
Regarding claim 13, all of the elements have been discussed above except the window blind further comprises a transmission cord, and the driving module further comprises a reel which is concurrently operable along with the power unit; the transmission cord passes through the driving25 module with an end thereof connected to the reel and another end thereof connected to the movable member; when the covering structure is maneuvered to be lowered, the movable member moves as being pulled by the lifting cord assembly, and the transmission cord is released from the reel; when the covering structure is maneuvered to be lifted, the reel is driven by the power unit to retract the transmission cord, whereby to drive the movable member to move in an opposite direction.  Attention is therefore directed to the similar art of Chen which teaches:
the window blind (see fig. 2) further comprises a transmission cord (between 26 and 16 in fig. 2), and the driving module further comprises a reel which is concurrently operable along with the power unit (see 16 and 22 for ; the transmission cord passes through the driving25 module with an end thereof connected to the reel and another end thereof connected to the movable member (as seen via fig. 2 with the movable member at 26 of fig. 2 for example); when the covering structure is maneuvered to be lowered, the movable member moves as being pulled by the lifting cord assembly, and the transmission cord is released from the reel (it can perform this function); when the covering structure is maneuvered to be lifted, the reel is driven by the power unit to retract the transmission cord (it can perform this function), whereby to drive the movable member to move in an opposite direction (it can perform this function).  Also note that Sung already teaches these functions of the movable member.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided Sung with the details of the driving module and transmission cord as taught by Chen in order to provide the predictable and expected results of a biasing force system for the movable member.
*Also note 24 and 40 which could apply as well.
Regarding claim 15, 
The window blind of claim 13, wherein the power unit of the driving module comprises a mainspring, a driving wheel, and a storage wheel (as depicted in Fig. 2); the mainspring connects the driving wheel and the storage wheel, and the reel and the driving wheel are provided in a way that the reel and the driving wheel are concurrently operable along with each other, whereby the reel is drivable by the driving wheel (as depicted in Fig. 2).  
Regarding claim 16, 
The window blind of claim 15, wherein the reel has a first gear disk, and the driving wheel has a second gear disk; the first gear disk meshes with the second gear disk, so that the reel and the driving wheel are adapted to be operated synchronously (as depicted in Fig.'s 2 and 3).  
Regarding claim 17, 
The window blind of claim 16, wherein the reel is cone-shaped (as seen by the upper half of the reel in fig. 2), and a body of the reel has an end of a small diameter and another end of a large diameter (see fig. 2); when the covering structure starts to be lowered from a fully-gathered state, the transmission cord is released from the end of the reel with the small diameter (as taught by fig. 2).  
Regarding claim 18, 
All of the elements have been discussed above except wherein the mainspring is a variable force spring; while the covering structure is being lowered from a fully-gathered state, an elasticity26 provided by the variable force spring gradually decreases.  The examiner takes Official Notice that it is and was old and well known to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide a variable force spring as 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as obvious over Sung et al. (US 20160356081) as applied above.
Regarding claims 7 and 12, all of the elements have been discussed above except (for claim 7) a distance that the lifting cord assembly moves outside the headrail while expanding or gathering the covering structure is 3 to 8 times a moving distance that the movable member moves in the headrail, and (claim 12), wherein the lifting cord assembly passes through the block and tackle system with 1.5 to 4 turns.   However, attention shall be drawn to the fact that it would have been an obvious matter of design choice to a person of ordinary skill in the art to different turn multiples or ratios as claimed since discovering an optimum ratio would have been a mere design consideration based on the characteristics of the window blind.  Such a modification would have involved only routine skill in the art to accommodate different ratio requirements as claimed depending on the desired characteristics of the blind.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Contact Information:

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P CAHN/          Primary Examiner, Art Unit 3634